                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                           CR. No. 15-1889 JCH


RAYMOND MOYA,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       This matter is before the Court on the United States’ Motion to Seal Part of Order [Doc.

292], to which Defendant has filed a response [Doc. 293]. In the motion, the Government requests

that the Court’s Memorandum Opinion and Order entered March 28, 2019 [Doc. 290] be sealed,

either in whole or in part. For the reasons set forth below, the motion will be denied.

       The common law and the Constitution afford the public a qualified right of access to

judicial records and proceedings. Nixon v. Warner Comms., Inc., 435 U.S. 589, 597-98 (1978).

Under Section 9(h)(1) of this District’s CM/ECF Administrative Procedures Manual, which is

available on the Court’s website under the “Attorneys” tab,

       CM/ECF allows for various levels of restricted access to documents filed with the
       Court. It is the Participant’s duty to ensure the appropriate access restriction level
       for the document being filed. Participant must also ensure that permission of the
       Court to restrict access to the filing has been granted. Leave of Court is not required
       to file documents sealed under Fed. R. Civ. P. 5.2(f), Fed. R. Crim. P. 49.1(f), or
       statute.

It appears that neither Fed. R. Civ. P. 5.2(f) nor Fed. R. Crim. P. 49.1(f) applies in this instance.

Further, the Government has cited no statutory or other legal authority under which the Court’s
Memorandum Opinion and Order should be sealed. The Court is aware of none, and therefore the

document will not be sealed.

       The Government’s motion brings into focus a larger issue in this case, which is the fact

that both the Government and the Defendant in this case have repeatedly filed motions and briefs

under seal without leave of court and without the proper authority as outlined above. The fact that

a pleading discusses some unpleasantness that may be unflattering to a party, witness, or victim is

not by itself grounds to seal that document.



       IT IS THEREFORE ORDERED that United States’ Motion to Seal Part of Order

[Doc. 292] is DENIED.




                                               ___________________________________
                                               UNITED STATES DISTRICT JUDGE




                                                 2 
 
 
